UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT

                           _____________________

                                No. 95-31041
                              Summary Calendar
                           _____________________

                                THOMAS MEDFORD,

                                                         Petitioner-Appellant,

                                       versus

                BURL CAIN, Acting Warden, Louisiana State
                Penitentiary; RICHARD P. IEYOUB, Attorney
                       General, State of Louisiana,

                                                        Respondents-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (CA-95-1859-T)
_________________________________________________________________
                           March 17, 1996

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Thomas     Medford,    pro    se,   appeals       the   dismissal,   without

prejudice, of his habeas petition.              We AFFIRM.

                                         I.

     Medford, convicted of first-degree murder in 1985, is serving

a life sentence in the Louisiana State Penitentiary.                  While his

appeal   from    the   denial     of   his    second    application   for   post-


*
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
conviction relief was pending before the Louisiana Supreme Court,

he sought federal habeas relief.        The district court dismissed his

petition for failure to exhaust state remedies.

                                      II.

     A fundamental prerequisite to federal habeas relief under 28

U.S.C. § 2254 is the exhaustion of all claims in state court.            Rose

v. Lundy, 455 U.S. 509, 519 (1982). "The exhaustion requirement is

excused only in those rare cases where exceptional circumstances of

peculiar urgency mandate federal court interference."           Deters v.

Collins, 985 F.2d 789, 795 (5th Cir. 1993) (internal quotation

marks and citation omitted).

     Medford contends that the exhaustion requirement should be

excused because (1) the Louisiana Supreme Court recently denied

relief to an applicant raising a claim identical to his; (2) the

Louisiana Supreme Court, in violation of the equal protection

clause,   is   claimed   to   have    unfairly   delayed   ruling   on   his

application because he was proceeding pro se; and (3) a miscarriage

of justice will result because he is innocent of first-degree

murder.

     Medford has not demonstrated that the circumstances of his

case justify an exception to the exhaustion requirement. His claim

of futility is without merit because, after the district court

dismissed his habeas petition, the Louisiana Supreme Court granted

his writ application and ordered a hearing to determine whether his


                                     - 2 -
claim falls within an exception to the three-year time limit for

filing applications for post-conviction relief. His delay claim is

meritless because his claim had been pending in the Louisiana

Supreme Court for only nine months at the time the magistrate judge

considered that contention.       Finally, our court has not recognized

a claim of innocence as an exceptional circumstance warranting an

exception to the exhaustion requirement.          See Deters, 895 F.2d at

795 & n.16.

     In his reply brief, Medford contends that he has technically

exhausted his state remedies because the Louisiana appellate courts

have held that he does not have any state remedies available, based

on the state appellate court's refusal to consider his petitions

because they were filed beyond the three-year limitations period.

We do not consider issues raised for the first time in a reply

brief. E.g., United States v. Jackson, 50 F.3d 1335, 1340 n.7 (5th

Cir. 1995).   In any event, the Louisiana Supreme Court's grant of

partial   relief   to   Medford    demonstrates     that   this   claim   is

meritless.

                                   III.

     For the foregoing reasons, the judgment is

                              AFFIRMED.1




1
     Medford's motion to hold his appeal in abeyance to give the
state court "a fair opportunity to correct the state courts'
discriminating practices" is DENIED.

                                   - 3 -